DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner was unable to locate a copy of WO 2014192567 and JPH04218012.  The foreign references are located in application ASN: 14/700243, 15/927304, and 16/543711.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Son (US 20160109687) teaches
an optical image capturing system (see figure 6) comprising, in order from an object side to an image side (¶25, first lens refers to a lens that is the closest to an object side, and a seventh lens refers to a lens that is the closest to an image side), a first lens element (first lens 210), a second lens element (second lens 220), a third lens element (third lens 230), a fourth lens element (fourth lens 240), a fifth lens element (fifth lens 250), a sixth lens element (sixth lens 260), and a seventh lens element (seventh lens 270);
wherein the second lens element (220) has positive refractive power (see figure 9, second lens focal length is 1.933); the third lens element (230) has positive refractive power (see figure 9, third lens focal length is 1.786); the seventh lens element (270) has an object-side surface being convex in a paraxial region thereof (below shown in annotated in figure 6, label 1, ¶86)  and an image-side surface being concave in a paraxial region thereof (below shown in annotated figure 6, label 2), the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof (below shown in annotated figure 6, label 3), and the object-side surface and the image-side surface of the seventh lens element are aspheric (¶87, all of the first surface of the first lens 210 to the second surface of the seventh lens 270 may be aspherical);
wherein a total number of lens elements in the optical image capturing system (see figure 7) is seven (210, 220, 230, 240, 250, 260, 270).
However, regarding claim 1, the prior art Son taken either singly or in combination fails to anticipate or fairly suggest an optical image capturing system comprising the fourth lens element having negative refractive power, in combination with all other claimed limitation of claim 1.  The cited reference Son, figure 6 discloses a biconvex-shaped lens that has positive refractive power.  
With respect to claims 2-18, these depend on claim 1 and are allowable at least for the reason stated supra.


    PNG
    media_image1.png
    550
    1077
    media_image1.png
    Greyscale

Regarding claim 19, the closest prior art Son (US 20160109687) teaches 
	an optical image capturing system (figure 6) comprising, in order from an object side to an image side (¶25, first lens refers to a lens that is closest to an object side, and a seventh lens refers to a lens that is the closest to an image side), a first lens element (first lens 210), a second lens element (second lens 220), a third lens element (third lens 230), a fourth lens element (fourth lens 240), a fifth lens element (fifth lens 250), a sixth lens element (sixth lens 260), and a seventh lens element (seventh lens 270);
	wherein the second lens element has positive refractive power (figure 9, second lens focal length is 1.933); the third lens element has positive refractive power (figure 9, third lens focal length is 1.786); the sixth lens element with positive refractive power (figure 9, sixth lens focal length is 1.172) has an object-side surface being convex in a paraxial region thereof (figure 9, radius of curvature S12=1.9760); the seventh lens element has an image-side surface being concave in paraxial region thereof (figure 9, radius of curvature S15=0.58), the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof (below show annotated figure 6 label 2), and an object-side surface and the image-side surface of the seventh lens element are aspheric (¶87, all of the first surface of the first lens 210 to the second surface of the seventh lens 270 may be aspherical);
	wherein a total number of lens elements in the optical image capturing system (figure 6) is seven (210, 220, 230, 240, 250, 260, 270).
However, regarding claim 19, the prior art Son taken either singly or in combination fails to anticipate or fairly suggest an optical image capturing system comprising the fourth lens element having negative refractive power, in combination with all other claimed limitation of claim 19.  The cited reference Son, figure 6 discloses a biconvex-shaped lens that has positive refractive power.  
With respect to claims 20-26, these depend on claim 19 and are allowable at least for the reason stated supra.


    PNG
    media_image2.png
    703
    943
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872